This action was begun by the filing by defendant in error of a complaint before a police magistrate charging the plaintiff in error, Lizzie Pellegrene, with the unlawful possession of intoxicating liquor contrary to the provisions of a municipal ordinance. She was found guilty and judgment was entered against her in the sum of $100. Upon appeal to the city court of West Frankfort there was a trial by jury and a verdict of guilty, assessing against her a fine of $100. From the judgment entered on this verdict she appealed to the Appellate Court for the Fourth District, where the judgment was affirmed. This writ of error is prosecuted to review the judgment of the Appellate Court. *Page 219 
This is a civil proceeding, and this court has no jurisdiction to review the judgment of the Appellate Court except as provided in section 121 of the Practice act. The Appellate Court has made no certificate of importance granting an appeal to this court and this court has not issued a writ ofcertiorari directing the record to be certified to it for review.
The writ of error is dismissed.
Writ dismissed.